DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 and 6-27 are pending as amended on 10/21/2022. Claims 4, 11-17 and 21-27 stand withdrawn from consideration.
The new grounds of rejection set forth below are necessitated by Applicant’s amendment filed on 10/21/2022. In particular, claim 1 has been amended to limit the diamine to at least one selected from a specific group, wherein the group does not include the previously elected species (TFMB). Therefore, the scope of the claims is now different from what it was at the time of the preceding Office action, and examination has been extended to another species within the amended claim. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 103
Claim(s) 1-3, 6-10 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2019-0038268 to Yun et al.  
Claim(s) 1-3, 6-10 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0095376 to Yun et al. 
US 2020/0095376 is the English language family member of KR 10-2019-0038268, and therefore, both rejections over Yun are presented below simultaneously, with citations to US ‘376. 
As to claims 1-3 and 6-9, Yun discloses a polyamic acid (polyimide precursor) as shown in [0016] with an X group from a dianhydride (corresponding to instant P2) and a Y group from a diamine (corresponding to instant P1). 
Yun discloses suitable X group formulas in [0020], including a diphenylfluorene structure (formula 2e). See also [0065], formula 3l. Yun exemplifies polyimides wherein the dianhydride is 9,9’-bis(3,4-dicarboxyphenyl)fluorene dianhydride (see Tables 2-5, dianhydride abbreviated “BPFA” by Yun).
Yun discloses suitable Y group formulas in [0025], including a formula 4b wherein L1 can be -SO2- (see [0026, 0067], and Formula 5j in [0071]). A diamine having a group of formula 5j, as disclosed by Yun, is diaminodiphenylsulfone. [Yun discloses variable points of attachment for the amine groups, but fails to specifically name diaminodiphenylsulfone isomers having amine groups attached in the 3,3’- or 4,4’- positions. However, given the variable points of attachment in Yun’s formula, and given the limited number of possible isomers encompassed by Yun’s formula, the person having ordinary skill in the art would have interpreted Yun’s formula 5j as a disclosure of all the limited number of isomers encompassed by formula 5j, including the 3,3’- or 4,4’- isomers diaminodiphenylsulfone.]
As to the presently recited structure unit represented by formula (3), Yun further teaches that the polyimide may comprise a siloxane structure formed by including a siloxanediamine [0073-75]. 
When preparing a polyimide from an “X” group-containing dianhydride, “Y” group-containing diamine and a siloxanediamine, as disclosed by Yun, the person having ordinary skill in the art would have been motivated to select any appropriate dianhydride and diamine from those named by Yun, including BPFA as dianhydride and 3,3’- or 4,4’-diaminodiphenylsulfone as diamine, in order to provide a polyimide precursor solution which can exhibit excellent chemical resistance and storage stability, while also improving heat resistance, transparency and maintaining mechanical properties [0009]. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared Yun’s polyimide from BPFA as the “X” group-containing dianhydride, 3,3’- or 4,4’-diaminodiphenylsulfone as the “Y” group-containing diamine and a siloxanediamine according to Yun’s formula 7, thereby arriving at a structure as presently recited wherein the P1 group is derived from 3,3’- or 4,4’-diaminodiphenylsulfone, the P2 group is derived from BPFA (as recited in claim 3), and the siloxanediamine provides a unit according to instant formula 3. Case law has established that it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of success. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (E).
As to the presently recited molecular weight, Yun teaches a range of 50,000-200,000 g/mol [0079]. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared the polyimide precursor disclosed by Yun having any appropriate molecular weight within the range disclosed by Yun, including a molecular weight within any of the presently claimed ranges of 90,000-250,000 (claim 1), 96,000-250,000 (claim 2), 90,000-200,000 (claim 6), 110,000-200,000 (claim 7), 90,000-180,000 (claim 8) or 139,000-250,000 (claim 9).
As to claims 10 and 18, Yun teaches a solution of polyamic acid dissolved in organic solvent [0081], and exemplifies a solid content of 12 wt% [0106], which falls within the presently claimed ranges. 
As to claims 19 and 20, Yun teaches use of polyimide film as a flexible display substrate [0044]. 

Response to Arguments
Applicant’s arguments filed on 10/21/22 have been fully considered. 
The amended claims no longer encompass the elected species, wherein the diamine is TFMB. Examination has been extended to species wherein the diamine is diaminodiphenylsulfone. 
The examiner agrees that, in view of the amendment deleting TFMB, Fujitomi fails to teach a diamine from the recited group. 
However, in view of Yun’s disclosure of diaminodiphenylsulfone as discussed in the rejection above, Applicant’s argument that Yun does not teach or suggest a recited diamine is not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/Primary Examiner, Art Unit 1766